DETAILED ACTION
Claims 2-4, 6-10, 12-17, 19-24 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-10, 12-17, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2014/0250450) in view of Wright et al. (US .

Claim 2,   Yu teaches a media connection tapper (101) comprising:
an image grabber (101-2) to capture and store image data corresponding to image frames (i.e. audio and video data) of media data transmitted in a media signal from a media source device to a media display device (fig. 1; p. 0056-0057, 0060);
an application identifier (102-3) to:
determine application identification information in the first image frame, the application identification information to identify a media application executed by the media source device to provide the media data transmitted in the media signal (i.e. content metadata, recognize source of recognized media) (p. 0072-0074, 0082, 0097).
Yu is not entirely clear in teaching a media connection tapper comprising:
an audio detector to:	
determine whether a first condition associated with audio data of the media data transmitted in the media signal is satisfied, the first condition to be satisfied when an audio level of the audio data satisfies an audio level threshold;
in response to the first condition being satisfied, determine whether a second condition associated with the audio data is satisfied, the second condition to be satisfied when audio level of the audio data does not satisfy the audio level threshold over a first time period of the audio data preceding where first condition was satisfied and having a duration that satisfied a configurable value; and

access a previously stored first image frame determined to have a capture time that is prior to a time of the first audio transition detected by the audio detector.
Wright teaches a media connection tapper comprising:
an audio detector to:	
 “in response to the first condition being satisfied (i.e. first audio level threshold), determine whether a second condition associated with the audio data is satisfied, the second condition to be satisfied when audio level of the audio data does not satisfy the audio level threshold over a first time period of the audio data preceding where first condition was satisfied (i.e. did not detect threshold level)” (p. 0087-0091).
 detect a first audio transition in the audio data in response to the first condition being satisfied and the second condition being satisfied (i.e. detects commercial after silent period analysis is performed (p. 0087-0091).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided detection of audio transition as taught by Wright to the system of Yu to identify commercial events (p. 0087).
Roberts teaches a media connection tapper comprising:
access a previously stored first image frame determined to have a capture time that is prior to a time (i.e. passed event scene or image) of the first audio transition detected by the audio detector (i.e. events detected interpreted as also detecting audio associated with events) (col. 4, lines 21-44).

Hiroi teaches the specific feature of “the second condition having a duration that satisfied a configurable value” (i.e. allowable time different for determining scene change can be set to a parameter) (p. 0139).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided a configurable threshold value as taught by Hiroi to the system of Yu to account for false detections of scene transitions (p. 0139).

Claim 3,    Yu teaches the media connection tapper of claim 1, further including:
a first connector (101-2) to communicatively couple to the media source device (i.e. from content received) (fig. 1; p. 0056-0057);
a second connector (101-4) to communicatively couple to the media display device (i.e. client end) (fig. 1; p. 0056-0057); and
a signal tapper to:
pass the media signal from the first connector to the second connector; and 
provide the image grabber and the audio detector with access to the media data of the media signal (i.e. send signal to identification server) (p. 0056-0057).

Claim 4,    Yu is silent regarding the media connection tapper of claim 1, the audio detector further includes a level detector to:
detect the audio level of the audio data; and
compare the audio level of the audio data to the first audio level threshold to detect the first audio transition in the audio data.
Wright teaches the media connection tapper of claim 1, the audio detector further includes a level detector to:
detect the audio level of the audio data (i.e. threshold) (p. 0087); and
compare the audio level of the audio data to the first audio level threshold to detect the first audio transition in the audio data (p. 0087).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided detection of audio transition as taught by Wright to the system of Yu to identify commercial events (p. 0087).

Claim 6,   Yu teaches the media connection tapper of claim 1, wherein to determine the application identification information, the application identifier is further to:
perform image processing on the image frame to identify first graphical data of the first image frame that matches reference graphical data corresponding to at least one of a set of one or more reference media applications (i.e. in database) (p. 0057-0060); and
determine the application identification information (i.e. content metadata) based on the first graphical data identified in the first image frame (p. 0057-0060).

Claim 7,   Yu teaches the media connection tapper of claim 5, wherein the reference graphical data includes logos associated with the one or more reference media applications (p. 0061), and the application identifier is further to:
access a reference application identifier stored in association with a first one of the logos that matches the first graphical data of the first image frame (i.e. logos have less influence however, does have influence on the matching) (p. 0061); and
include the reference application identifier in the application identification information (i.e. content metadata) (p. 0057-0060).

Claim 8,    Yu teaches the media connection tapper of claim 1, further including a communication interface to transmit the application identification information (i.e. content metadata) via a network to a remote processing device (i.e. identification server) (fig. 1, p. 0056-0060).

Claim 9 recited “a non-transitory computer readable medium comprising computer readable instructions” for performing the steps of claim 2.  Yu inherently teaches “a non-transitory computer readable medium comprising computer readable instructions” for performing the steps of claim 2.
Claim 10 recited “a non-transitory computer readable medium comprising computer readable instructions” for performing the steps of claim 4.  Yu inherently teaches “a non-transitory computer readable medium comprising computer readable instructions” for performing the steps of claim 4.

Claim 13 recited “a non-transitory computer readable medium comprising computer readable instructions” for performing the steps of claim 7.  Yu inherently teaches “a non-transitory computer readable medium comprising computer readable instructions” for performing the steps of claim 7.
Claim 14 recited “a non-transitory computer readable medium comprising computer readable instructions” for performing the steps of claim 8.  Yu inherently teaches “a non-transitory computer readable medium comprising computer readable instructions” for performing the steps of claim 8.

Claim 15 is analyzed and interpreted as a method of claim 2.
Claim 16 is analyzed and interpreted as a method of claim 3.
Claim 17 is analyzed and interpreted as a method of claim 4.
Claim 19 is analyzed and interpreted as a method of claim 6.
Claim 20 is analyzed and interpreted as a method of claim 7.
Claim 21 is analyzed and interpreted as a method of claim 8.

Claim 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2014/0250450) in view of Wright et al. (US 2011/0157475), and further in view of Roberts et al. (US 8108535), and further in view of Hiroi et al. (US 2011/0243526), .

Claim 22, Yu is silent regarding the media connection tapper of claim 2, wherein the audio detector is further to:
detect a first audio watermark in the audio data;
determine whether any audio watermarks were detected in at least a second time period of the audio data preceding the first audio watermark, the second time period to be configurable; and
detect a second audio transition in the audio data in response to a determination that no audio watermarks were detected in at least the second time period of the audio data preceding the first audio watermark.
Sharma teaches the media connection tapper of claim 2, wherein the audio detector is further to:
detect a first audio watermark in the audio data (p. 0077);
detect a second audio transition (i.e. anchor points) in the audio data in response to a determination that no audio watermarks were detected in at least the second time period of the audio data preceding the first audio watermark (i.e. anchor points denote segment boundaries, there while no boundary is detected is a time period elapsing without a watermark) (p. 0077).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided detection of audio 
Petrovic teaches the specific feature of:
determine whether any audio watermarks were detected in at least a second time period of the audio data preceding the first audio watermark, the second time period to be configurable (i.e. the grace period of detection is configurable) (p. 0290).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided watermark detection logic as taught by Petrovic to the system of Yu to allow for a configurable aggressiveness of watermark detection (p. 0290).

Claim 23 recited “a non-transitory computer readable medium comprising computer readable instructions” for performing the steps of claim 22.  Yu inherently teaches “a non-transitory computer readable medium comprising computer readable instructions” for performing the steps of claim 22.

Claim 24 is analyzed and interpreted as a method of claim 22.

Response to Arguments
Applicant’s arguments with respect to claim(s) 2-4, 6-10, 12-17, 19-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Claims 2-4, 6-10, 12-17, 19-24 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140304731 A1	DHAWAN; ANMOL et al.
US 20170280098 A1	SETHURAMAN; RAMANATHAN et al.
US 20080253586 A1	WEI; Jeff
US 20070186163 A1	Yeh; Chia-Hung et al.
US 20060230414 A1	Zhang; Tong

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710.  The examiner can normally be reached on 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426


/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        5/3/2021